Case 6:15-cv-00222-MJJ-CBW Document 97 Filed 11/20/19 Page 1 of 1 PageID #: 2901




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                             LAFAYETTE DIVISION

  ALONDA GOBERT                             CIVIL ACTION NO. 6:15-CV-00222

  VERSUS                                    JUDGE JUNEAU

  ALLSTATE INSURANCE CO                     MAGISTRATE JUDGE WHITEHURST


                                     JUDGMENT

        Defendant’s Motion for Summary Judgment, Rec. Doc. [64], came for hearing

  before the Court on November 20, 2019; appearing were J.R. Whaley, Kenneth St.

  Pé, and Kenneth DeJean on behalf of Plaintiff, Alonda Gobert, and Roger Higgins

  and Marne Jones on behalf of Defendant, Allstate Insurance Co. After due

  consideration of the motion, and for the reasons orally assigned;

        IT IS ORDERED, ADJUDGED, AND DECREED that Defendant’s motion

  be GRANTED. Given the dismissal of Plaintiff’s claims, Plaintiff’s Motion for

  Class Certification, Rec. Doc. [70], and Motion to Exclude Testimony of Johnette

  Hassell, PH.D., Rec. Doc. [66], are hereby DENIED as MOOT.

         THUS DONE AND SIGNED in Lafayette, Louisiana, on this 20th day of

   November, 2019.


                                             MICHAEL J. JUNEAU
                                             UNITED STATES DISTRICT JUDGE
